OPINION — AG — ** POLICE PENSION AND RETIREMENT BOARD — PER DIEM EXPENSES ** TRAVEL AND PER DIEM EXPENSES FOR THE POLICE PENSION AND RETIREMENT BOARD SHOULD BE PAID INITIALLY FROM FUNDS PROVIDED BY SENATE BILL NO. 458. IN THE EVENT EXPENSES OF THIS NATURE ACCRUE IN EXCESS OF THE APPROPRIATION THEREOF, THEY MAY BE PAID FROM THE FUNDS APPROPRIATED BY SENATE BILL NO. 620, PROVIDED SUCH EXPENSES WERE INCURRED AS " NECESSARY OPERATING EXPENSES " OF THE BOARD. (TRAVEL EXPENSES, MILEAGE) CITE: 75 Ohio St. 22 [75-22] (WILLIAM DON KISER)